Citation Nr: 0828584	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-38 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the veteran's claim of entitlement 
to TDIU benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a total disability rating for compensation 
based on individual unemployability (TDIU).  To qualify for a 
TDIU, if there are two or more service-connected 
disabilities, at least one must be rated as 40 percent or 
more disabling, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  In this case, the veteran has 
five service-connected disabilities.  While one of these 
disabilities, specifically diminished disc space at the L5-S1 
level, is rated as 40 percent disabling, the combined 
disability rating is only 60 percent.  

Therefore, under 38 C.F.R. § 4.16(a), the veteran does not 
meet the criteria for an award of TDIU.  When such a case 
presents itself, VA should submit to the Director of 
Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards outlined in the above 
paragraph.  38 C.F.R. § 4.16(b).

There is, however, evidence of record that suggests that the 
veteran is unemployable due to his 40 percent disabling 
service-connected back disorder.  Specifically, a July 2002 
VA spinal examination notes that, while the veteran is 
retired from his previous job, his low back condition has 
left him unable to bend or work.  This opinion was rendered 
more than one-year prior to the veteran's claim for TDIU 
benefits, however.  An opinion as to employability was not 
provided in a February 2004 VA examination.  Rather, the 
examiner simply noted that the veteran had been unemployed 
for 10 to 12 years, and was receiving Social Security 
Benefits.  

The Board lacks the authority to grant a total rating in the 
first instance on an extraschedular basis, and must instead 
refer the claim to the C&P Director.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  Referral is required where there is 
a plausible basis for concluding that the veteran is unable 
to secure and follow a gainful occupation.  Id. at 9.  

That threshold has arguably been met here.  However, the 
Board is of the opinion that another examination needs to be 
accomplished prior to further appellate review.  It is 
imperative that an opinion be provided regarding the 
veteran's employability.  Therefore, regardless of the fact 
that the veteran is currently retired, an opinion opining as 
to whether it is impossible for the veteran to obtain 
substantially gainful employment because of his service-
connected disabilities should be provided.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should make arrangements to 
have the veteran scheduled for an 
orthopedic examination.  The claims folder 
must be made available to the examiner for 
review, and the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities, considered 
separately or as a whole, are so disabling 
as to produce unemployability.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




